       Case 2:20-cv-01720-KJM-DB Document 7 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NICOLE PEARSON,                                   No. 2:20-cv-1720 KJM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    ICANOTES-EHR, et al.,
15                       Defendants,
16

17          Plaintiff Nicole Pearson is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On

19   October 9, 2020, plaintiff’s complaint was dismissed and plaintiff was granted leave to file an

20   amended complaint within twenty-eight days. (ECF No. 3.) On October 30, 2020, plaintiff’s

21   request for an extension of time to file an amended complaint was granted. (ECF No. 5.) On

22   November 23, 2020, plaintiff filed a second request for an extension of time. (ECF No. 6.) Good

23   cause appearing, plaintiff’s request will be granted.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s November 23, 2020 motion for an extension of time (ECF No. 6) is granted;

26   and

27   ////

28   ////
                                                        1
      Case 2:20-cv-01720-KJM-DB Document 7 Filed 12/04/20 Page 2 of 2


 1          2. Within twenty-eight days from the date of this order, an amended complaint shall be
 2   filed that cures the defects noted in the order issued October 9, 2020.
 3   DATED: December 3, 2020                                /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
